Citation Nr: 0620635	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  03-25 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1969.  The veteran died in June 2002 and the appellant is the 
veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina. The RO denied entitlement to service 
connection for the cause of the veteran's death.

The appellant testified at a personal hearing before 
undersigned Veterans Law Judge sitting at the RO in July 
2005.  A transcript of her testimony has been associated with 
the claims file.

The Board notes that an August 2003 claim for compensation 
pursuant to 38 U.S.C.A. § 1151 is still pending at the RO, 
and the Board refers the matter to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  The veteran died in June 2002 and the Certificate of 
Death submitted with the appellant's initial claim for 
Dependency and Indemnity Compensation (DIC) lists the 
immediate cause of death as metastatic melanoma; no other 
conditions were listed.  

2.  In a Supplemental Report of Cause of Death dated June 
2005, an amended death certificate indicated that the 
veteran's immediate cause of death from metastatic melanoma 
was due to (or as a consequence of) diabetes.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 70 percent disabling; residuals of shell fragment 
wound (SFW) right lumbar area, rated as 40 percent disabling; 
diabetes mellitus, rated as 20 percent disabling; painful 
scar, right lumbar area, rated as 10 percent disabling; and 
SFW right scapula, rated as noncompensable.  The combined 
rating was 90 percent, and the veteran was entitled to a 
total rating based on unemployability due to service-
connected disabilit(ies) (TDIU) from April 28, 2000.  

4.  The weight of the competent and probative medical 
evidence of record does not show that a service-connected 
disability caused or contributed to the veteran's death.

5.  The competent medical evidence of record does not 
demonstrated that the veteran's cancer was incurred in or 
aggravated by service.



CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. § 3.312 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the appellant's DIC claim was received at the 
RO in June 2002.  The appellant was thereafter provided with 
an initial duty-to-assist letter that same month, prior to 
the unfavorable rating decision which was issued in December 
2002.  As such, the Board finds no defect with the timing of 
the notice letter.  

The notice letter included the type of evidence needed to 
substantiate a claim for service connection for the cause of 
the veteran's death.  The RO, in the duty-to-assist letter, 
also informed the appellant about the information and 
evidence that VA will seek to provide.  The letters also 
informed the appellant about the information and evidence she 
was expected to provide.  That letter also informed the 
appellant that she should tell the RO about any additional 
information or evidence that she wanted the RO to obtain, or 
she could submit them herself, and thus, the veteran was, in 
effect, requested to submit all evidence in her possession 
that pertained to her claim.  

Moreover, the rating decision, statement of the case, and 
supplemental statements of the case explained, in detail, the 
reasons for the denial of the claim.  The Board finds that 
the appellant was provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103 (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With regard to the elements of effective date and initial 
rating, as the issue of service connection for the cause of 
the veteran's death is denied, there will be no effective 
date or initial rating assigned, and thus, any procedural 
defect with regard to the service connection claim is 
harmless.  Therefore, the Board may proceed with a final 
decision, as noted hereinabove.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes private and VA 
treatment records and examinations of the veteran and written 
statements from the appellant.  In addition, an independent 
medical opinion is of record.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant is required 
in developing the facts pertinent to the issue of service 
connection for the cause of the veteran's death to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection for the Cause of the Veterans Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2005).

A service-connected disability is the principal cause of 
death when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2005).  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2005).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2005).  In addition, service connection may be 
granted for a chronic disease, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

In addition, the law provides a presumption of service 
connection for certain diseases that become manifest after 
separation from service for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307 (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea) and soft-
tissue sarcoma.  38 C.F.R. § 3.309(e) (2005).

Note 1 under 38 C.F.R. § 3.309(e) defines soft-tissue sarcoma 
to include the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.

Finally, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

In this case, the appellant asserts that the veteran's 
metastatic melanoma, which metastasized to the lung, which 
ultimately led to his demise, was first manifest during 
service as a spot noted on the bottom of his foot in 1969.  
Alternatively, the appellant asserts that the veteran's 
diabetes was never under control, and that this contributed 
to his death.  The appellant offered testimony in this regard 
at her personal hearing before the undersigned in July 2005.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated as 70 
percent disabling; residuals of shell fragment wound (SFW) 
right lumbar area, rated as 40 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; painful scar, right 
lumbar area, rated as 10 percent disabling; and SFW right 
scapula, rated as noncompensable.  The combined rating was 90 
percent, and the veteran was entitled to a total rating based 
on unemployability due to service-connected disabilit(ies) 
(TDIU) from April 28, 2000.  

Importantly, after the initial DIC claim was denied, the 
appellant requested to amend the veteran's death certificate 
to reflect that his melanoma was due to (or as a consequence 
of) his diabetes.  The request was honored in 2005, but the 
coroner did not provide any explanation as to why the 
diabetes was not listed on the original certificate of death, 
or why it was later added.  

The Board has thoroughly reviewed the evidence of record.  
However, there is no evidence in the claims file to support 
the appellant's allegations that the veteran's death was 
related to service.  The service medical records are negative 
for any complaints, findings or diagnosis of melanoma, other 
cancer, or any tumors or skin growths.  The competent 
evidence of record establishes that the veteran first filed a 
claim of service connection for a skin rash in 1990.  
Outpatient records from 1991 note complaints of alopecia with 
a rash on the scalp and chronic problems with calluses of 
both feet.  A 1995 VA treatment record notes that the veteran 
complained of a spot on his foot that would not go away.  In 
1995, the veteran was informed that the tumor on his foot was 
cancerous.  Thus, the first evidence that the veteran had 
medical treatment for cancer was in 1995, more than 20 years 
after service.  Notably, the RO denied service connection for 
cancer of the left foot during the veteran's lifetime.  

Nevertheless, the Board must address the appellant's 
contentions that the veteran's service-connected diabetes was 
related to the veteran's death, particularly in light of the 
amended death certificate which shows that the veteran's 
immediate cause of death - metastatic melanoma, was due to 
(or as a consequence of) diabetes, a disability for which 
service connection was in effect at the time of his death.  
Because there was no explanation or medical record to explain 
why diabetes was added to an amended death certificate, the 
Board obtained an independent medical opinion in June 2006 to 
specifically address the issue.  In the June 2006 independent 
medical opinion, the physician noted that melanoma was the 
most serious form of skin cancer, and it was the sixth most 
common cancer in Americans and the most common fatal 
malignancy among young adults.  The physician also pointed 
out that despite screening and early detection programs, the 
overall mortality rate from melanoma remained stable or 
continued to rise.  The physician also noted that de novo 
melanoma occurred with increased frequency in 
immunosuppressed patients, such as organ transplant 
recipients.  Among patients with melanoma treated before 
transplantation, recurrences were frequent (19 percent in one 
series), and usually occurred within five years.  Melanoma 
was also shown to be more prevalent in individuals who were 
HIV positive.  

With regard to the veteran's diabetes, the physician opined 
that the veteran's service-connected diabetes did not play 
any significant role in causing or contributing substantially 
or materially to the veteran's death.  The physician 
explained that malignant melanoma was a deadly disease to 
persons with or without diabetes.  Furthermore, the doctor 
noted that the veteran did not have an organ transplant, HIV 
infection, or other immunosuppressive condition linked to 
melanoma.  

With regard to the veteran's presumed exposure to Agent 
Orange during service, the doctor noted that malignant 
melanoma was not recognized as an Agent Orange presumptive 
condition and therefore could not be linked to in-service 
herbicide exposure.  

Thus, in sum, there is no pertinent medical evidence in the 
claims file showing that the veteran had melanoma or any 
other type of cancer for over 20 years after separation from 
service.  There is no competent evidence to show that the 
fatal disease processes occurred during service or within one 
year of separation.  Competent evidence does not attribute 
the metastatic melanoma to service.  

Moreover, although diabetes was added to an amended death 
certificate, no explanation for this change was provided.  
Without explanation for the addition of diabetes to an 
amended death certificate, the Board does not afford that 
piece of evidence much probative value.  In contrast, 
however, the June 2006 medical opinion specifically indicated 
that diabetes did not play any significant role in causing or 
contributing substantially or materially to the veteran's 
death, and the physician provided a rationale for that 
opinion.  

Without any competent evidence of a nexus between the cause 
of the veteran's death and service, the claim for service 
connection for cause of the veteran's death must be denied.

The weight of the probative medical evidence of record does 
not support the appellant's contentions, that her husband's 
death was related to the service-connected diabetes.  The 
appellant as a lay person has not been shown to be capable of 
making medical conclusions, thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


